Exhibit 10.10

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

FOR THE

 

EURAMAX INTERNATIONAL, INC.

 

2003 EQUITY COMPENSATION PLAN

 

This Non-Qualified Stock Option Agreement (the “Agreement”) consists of the
following: the Grant and Award Agreement (below) and an Exercise Notice
designated as Exhibit A, both of which are integral parts of one document that,
together with the Euramax International, Inc. 2003 Equity Compensation Plan (the
“Plan”), a copy of which is attached and designated as Exhibit B, defines the
rights and obligations of the parties.

 

GRANT AND AWARD AGREEMENT

 


1.             GRANT OF OPTION AND EXERCISE PRICE.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN AND IN THE PLAN, EURAMAX INTERNATIONAL, INC. (THE
“COMPANY”) HEREBY GRANTS TO [                              ] (“OPTIONEE”),
EFFECTIVE AS OF THE CLOSING DATE (AS DEFINED IN THE STOCK PURCHASE AGREEMENT,
DATED THE DATE HEREOF, BY AND AMONG CITIGROUP VENTURE CAPITAL EQUITY PARTNERS,
L.P. AND AFFILIATES, THE COMPANY AND THE STOCKHOLDERS OF THE COMPANY NAMED
THEREIN (THE “STOCK PURCHASE AGREEMENT”)) (THE “GRANT DATE”), A STOCK OPTION
(THE “OPTION”) TO PURCHASE UP TO [                          ] SHARES OF CLASS A
COMMON STOCK OF THE COMPANY (THE “OPTION SHARES”) AT AN EXERCISE PRICE OF
$[           ] PER SHARE (THE “EXERCISE PRICE”).  THE OPTION IS A NON-QUALIFIED
STOCK OPTION.


 


2.             EXERCISABILITY AND TERMINATION OF OPTION.


 

a.             General Vesting Periods.  Subject to the other terms and
provisions of this Agreement, the Option shall vest and be exercisable with
respect to the indicated percentage of the total number of Option Shares, in
accordance with the following:

 

Period of Time

 

Percentage of Option Shares with
Respect to which the Option is
Exercisable

 

 

 

 

 

From the Grant Date until the day prior to the first anniversary of the Grant
Date

 

0

%

 

 

 

 

From the first anniversary of the Grant Date to the day prior to the second
anniversary of the Grant Date

 

20

%

 

 

 

 

From the second anniversary of the Grant Date to the day prior to the third
anniversary of the Grant Date

 

40

%

 

--------------------------------------------------------------------------------


 

From the third anniversary of the Grant Date to the day prior to the fourth
anniversary of the Grant Date

 

60

%

 

 

 

 

From the fourth anniversary of the Grant Date to the day prior to the fifth
anniversary of the Grant Date

 

80

%

 

 

 

 

From the fifth anniversary of the Grant Date to the day prior to the Termination
Date

 

100

%

 

 

 

 

From and after the Termination Date

 

0

%

 

For the purposes of this Agreement, the “Termination Date” shall be the date
that is ten (10) years after the Grant Date.

 

B.             CONTINUOUS EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY
REQUIRED.  EXCEPT AS PROVIDED OTHERWISE IN SECTION 2(C) HEREOF, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2(A) HEREOF, THE OPTION MAY
NOT BE EXERCISED UNLESS THE OPTIONEE, AT THE TIME HE ATTEMPTS TO EXERCISE THE
OPTION, IS THEN AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.

 

C.             TERMINATION OF EMPLOYMENT.  UPON THE OPTIONEE CEASING TO BE AN
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY FOR ANY REASON (INCLUDING DEATH OR
DISABILITY), THE OPTION SHALL TERMINATE AS OF THE DATE OF SUCH TERMINATION OF
EMPLOYMENT AS TO THAT PERCENTAGE OF THE TOTAL NUMBER OF OPTION SHARES WITH
RESPECT TO WHICH THE OPTION WAS NOT VESTED AND EXERCISABLE PURSUANT TO
SECTION 2(A) HEREOF AS OF SUCH DATE.  WITH RESPECT TO THE PORTION OF THE OPTION
THAT IS NOT SO TERMINATED (THE “VESTED PORTION OF THE OPTION”), THE OPTION SHALL
BE EXERCISABLE AND SHALL TERMINATE FOLLOWING SUCH TERMINATION OF EMPLOYMENT AS
HEREINAFTER PROVIDED IN THIS SECTION 2(C).

 

(i)            Termination of Employment Other Than Due to Death or Disability
or Termination for Cause or Involuntary Termination.  If the Optionee during his
life ceases to be an employee of the Company or any Subsidiary for any reason,
then, except as otherwise provided in Section 2(c)(ii) and 2(c)(iii) hereof, the
Vested Portion of the Option shall thereafter be exercisable until the earlier
of (A) the date which is three (3) months after the date of such termination of
employment, or (B) the Termination Date, whereupon the Vested Portion of the
Option shall cease to be exercisable and shall terminate.  The Company shall
determine in its sole and absolute discretion the date of the Optionee’s
termination of employment.

 

(ii)           Termination of Employment Due to Death or Disability.  If the
Optionee ceases to be an employee of the Company or any Subsidiary due to the
Optionee’s Disability or death, then in either event, the Vested Portion of the
Option shall thereafter be exercisable until the earlier of (A) the date which
is one (1) year after the date of such termination of employment, or (B) the
Termination Date, whereupon the Vested Portion of the Option shall cease to be
exercisable and shall terminate.

 

2

--------------------------------------------------------------------------------


 

(iii)          Voluntary Termination of Employment/Termination of Employment for
Cause.  If the Optionee voluntarily terminates employment with the Company or
any Subsidiary, or if the Optionee’s employment with the Company or any
Subsidiary is terminated for “Cause” the Vested Portion of the Option shall
cease to be exercisable and shall terminate as of the effective date of such
voluntary termination of employment or termination of employment for Cause.

 

(iv)          Special Limitations on Manner for Exercising Option Following
Termination of Employment.  Following the Optionee’s termination of employment,
and notwithstanding anything to the contrary herein, the Optionee (or, upon
Optionee’s death, the Optionee’s transferee) shall be permitted to exercise the
Vested Portion of the Option only one (1) time following termination of
employment.  Upon the exercise of all or any portion of the Vested Portion of
the Option following termination of employment, the Vested Portion of the Option
shall thereafter terminate and cease to be exercisable.

 


3.             PAYMENT FOR SHARES OF CLASS A COMMON STOCK.  UPON EXERCISE OF AN
OPTION AND BEFORE DELIVERY OF THE SHARES OF CLASS A COMMON STOCK, FULL PAYMENT
FOR SHARES OF CLASS A COMMON STOCK PURCHASED UPON THE EXERCISE SHALL BE MADE IN
CASH, OR, SUBJECT TO THE APPROVAL OF THE COMMITTEE, BY (A) SURRENDERING SHARES
OF CLASS A COMMON STOCK THAT HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE
AGGREGATE EXERCISE PRICE AND THAT HAVE BEEN HELD BY OPTIONEE FOR AT LEAST SIX
MONTHS, OR (B) AFTER THE COMPANY COMPLETES A PUBLIC OFFERING, DELIVERY OF A
PROPERLY EXECUTED EXERCISE NOTICE, TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A
COMPANY-DESIGNATED BROKER TO PROMPTLY DELIVER TO THE COMPANY THE AMOUNT OF SALE
OR LOAN PROCEEDS REQUIRED TO PAY THE EXERCISE PRICE.


 


4.             MANNER OF EXERCISE.


 

(A)          THE OPTION SHALL BE EXERCISED BY DELIVERY OF AN EXERCISE NOTICE IN
THE FORM ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”) WHICH SHALL STATE
OPTIONEE’S ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES WITH RESPECT TO
WHICH THE OPTION IS BEING EXERCISED, AND SUCH OTHER REPRESENTATIONS AND
AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY AND CONTAINED IN THE EXERCISE
NOTICE.  THE EXERCISE NOTICE SHALL BE ACCOMPANIED BY PAYMENT OF THE AGGREGATE
EXERCISE PRICE AS TO ALL EXERCISED SHARES.  THE OPTION SHALL BE DEEMED TO BE
EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH FULLY-EXECUTED EXERCISE NOTICE
ACCOMPANIED BY THE AGGREGATE EXERCISE PRICE.  THE EXERCISE NOTICE SHALL BE
IRREVOCABLE ONCE GIVEN.

 

(B)           IN THE EVENT THE SHARES ISSUABLE UPON THE EXERCISE OF THE OPTION
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AT THE TIME THE OPTION IS EXERCISED, OPTIONEE SHALL,
CONCURRENTLY WITH THE EXERCISE OF ALL OR ANY PORTION OF THE OPTION, TAKE SUCH
ACTION TO COMPLY WITH THE SECURITIES LAWS OF THE UNITED STATES OR OF ANY STATE,
AS THE COMPANY SHALL DETERMINE TO BE NECESSARY.

 

(C)           SECURITIES HOLDERS AGREEMENT.  A CONDITION TO EXERCISE OF THE
OPTION SHALL BE THE OPTIONEE EXECUTING A JOINDER TO THE SECURITIES HOLDERS
AGREEMENT, TO THE EXTENT THE OPTIONEE IS NOT A PARTY TO THE SECURITIES HOLDERS
AGREEMENT, SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


5.             RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.


 

(A)          LEGENDS.  CERTIFICATES EVIDENCING THE OPTION SHARES SHALL BEAR SUCH
LEGENDS AS THE COMMITTEE MAY DETERMINE APPROPRIATE IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND THE SECURITIES HOLDERS AGREEMENT.

 

(B)           STOP-TRANSFER ORDERS.  OPTIONEE AGREES THAT, IN ORDER TO ENSURE
COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY MAY ISSUE
APPROPRIATE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND
THAT, IF THE COMPANY TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE
NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.

 

(C)           REFUSAL TO TRANSFER.  THE COMPANY SHALL NOT BE REQUIRED (I) TO
TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE BEEN SOLD OR OTHERWISE TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THE EXERCISE NOTICE OR (II) TO TREAT AS
OWNER OF SUCH SHARES OR TO ACCORD THE RIGHT TO VOTE OR PAY DIVIDENDS TO ANY
PURCHASER OR OTHER TRANSFEREE TO WHOM SUCH SHARES SHALL HAVE BEEN SO TRANSFERRED
OR AS TO WHICH THE COMPANY HAS NOT RECEIVED NOTICE.

 


6.             ISSUANCE OF CERTIFICATES.  AS PROMPTLY AS IS REASONABLY
PRACTICABLE AFTER THE EXERCISE OF THE OPTION AS DETERMINED BY THE COMPANY, A
CERTIFICATE FOR THE SHARES OF CLASS A COMMON STOCK ISSUABLE ON THE EXERCISE OF
THE OPTION SHALL BE DELIVERED TO OPTIONEE OR TO HIS PERSONAL REPRESENTATIVE,
HEIR OR LEGATEE.


 


7.             TRANSFERABILITY.


 

(A)          THE OPTION MAY NOT BE TRANSFERRED OR ASSIGNED BY OPTIONEE EXCEPT BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR BE EXERCISED OTHER THAN BY
OPTIONEE OR, IN THE CASE OF HIS DEATH, BY HIS PERSONAL REPRESENTATIVE, HEIR OR
LEGATEE.

 

(B)           THE SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE SECURITIES HOLDERS
AGREEMENT.

 


8.             TAXES.     OPTIONEE SHALL BE RESPONSIBLE TO MAKE APPROPRIATE
PROVISION FOR ALL TAXES REQUIRED TO BE WITHHELD IN CONNECTION WITH ANY OPTION,
THE EXERCISE THEREOF AND THE TRANSFER OF THE SHARES OF CLASS A COMMON STOCK. 
SUCH RESPONSIBILITY SHALL EXTEND TO ALL APPLICABLE FEDERAL, STATE, LOCAL OR
FOREIGN WITHHOLDING TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO RETAIN THE
NUMBER OF SHARES OF CLASS A COMMON STOCK WHOSE AGGREGATE FAIR MARKET VALUE
EQUALS THE AMOUNT TO BE WITHHELD IN SATISFACTION OF THE APPLICABLE WITHHOLDING
TAXES.


 


9.             RIGHTS PRIOR TO EXERCISE.  NEITHER OPTIONEE NOR HIS PERSONAL
REPRESENTATIVE, HEIR OR LEGATEE SHALL HAVE ANY OF THE RIGHTS OF A STOCKHOLDER
WITH RESPECT TO ANY CLASS A COMMON STOCK UNTIL THE DATE OF THE ISSUANCE TO HIM
OR HER OF A CERTIFICATE FOR SUCH CLASS A COMMON STOCK AS PROVIDED HEREIN.


 


10.           OPTIONEE’S REPRESENTATIONS AND WARRANTIES.  BY EXECUTION OF THIS
AGREEMENT, OPTIONEE REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 

A.             OPTIONEE IS ACCEPTING THIS OPTION SOLELY FOR OPTIONEE’S OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE OR DISTRIBUTION OF THE
OPTION OR THE

 

4

--------------------------------------------------------------------------------


 

Option shares and not with any present intention of selling, offering to sell,
or otherwise disposing of or distributing the Option or the Option Shares.  The
entire legal and beneficial interest of the Option herein accepted is for and
will be held for the account of the Optionee only and neither in whole nor part
for any other person.

 

B.             OPTIONEE IS AN EMPLOYEE OF THE COMPANY AND IS FAMILIAR WITH THE
COMPANY AND ITS PLANS, OPERATIONS AND FINANCIAL CONDITION.  PRIOR TO THE
ACCEPTANCE OF THIS OPTION, OPTIONEE HAS RECEIVED AND REVIEWED THE INFORMATION
OPTIONEE DEEMS NECESSARY AND APPROPRIATE TO ENABLE AN EVALUATION OF THE
ADVISABILITY OF ENTERING INTO THIS AGREEMENT.

 

C.             OPTIONEE ACKNOWLEDGES THAT THE OPTION AND OPTION SHARES ARE TO BE
GRANTED OR ISSUED AND SOLD TO OPTIONEE WITHOUT REGISTRATION IN RELIANCE UPON
CERTAIN EXEMPTIONS UNDER THE SECURITIES ACT, AND IN RELIANCE UPON CERTAIN
EXEMPTIONS FROM REGISTRATION REQUIREMENTS UNDER APPLICABLE STATE SECURITIES
LAWS.

 

D.             OPTIONEE WILL MAKE NO TRANSFER OR ASSIGNMENT OF ANY OF THE OPTION
SHARES EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, OR ANY OTHER APPLICABLE
SECURITIES LAWS.  OPTIONEE CONSENTS AND AGREES THAT A LEGEND TO SUCH EFFECT MAY
BE AFFIXED TO THE CERTIFICATE OR CERTIFICATES REPRESENTING THE OPTION SHARES
ISSUED TO OPTIONEE.

 

E.             OPTIONEE IS AWARE THAT NO FEDERAL OR STATE AGENCY HAS MADE THE
RECOMMENDATION OR ENDORSEMENT OF THE OPTION SHARES OR ANY FINDING OR
DETERMINATION AS TO THE FAIRNESS OF THE INVESTMENT IN SUCH OPTION SHARES.

 

F.              OPTIONEE HAS FULL LEGAL POWER AND AUTHORITY TO EXECUTE AND
DELIVER AND TO PERFORM OPTIONEE’S OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH
EXECUTION, DELIVERY AND PERFORMANCE WITH NOT VIOLATE ANY AGREEMENT, CONTRACT,
LAW, RULE, DECREE OR OTHER LEGAL RESTRICTION BY WHICH OPTIONEE IS BOUND.

 

G.             OPTIONEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT IS NOT
DESIGNED TO COMPLY WITH SECTION 422 OF THE CODE.  OPTIONEE FURTHER UNDERSTANDS
THAT THE COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS REGARDING THE IMPACT THE
OPTION OR THE EXERCISE OF THE OPTION WILL HAVE ON OPTIONEE’S FEDERAL OR
PARTICULAR STATE INCOME TAX LIABILITIES.

 

The Company may require that the Optionee provide it with a certificate at the
time of exercise of this Option confirming that the representations and
warranties set forth in this Section 10 are true and correct as of the date of
exercise or with such other documents or instruments as may be necessary or
desirable in order to establish that the issuance is exempt from registration
under or to company with the requirements of all federal and applicable state
securities laws.

 


11.           AMENDMENTS.  THE COMMITTEE MAY FROM TIME TO TIME AMEND THE TERMS
OF THIS AGREEMENT TO THE EXTENT IT DEEMS APPROPRIATE TO CARRY OUT THE TERMS AND
PROVISIONS OF THE PLAN; PROVIDED THAT ANY AMENDMENT ADVERSE TO OPTIONEE SHALL BE
EFFECTIVE ONLY IF CONSENTED TO BY OPTIONEE IN WRITING.


 


12.           INTERPRETATION OF AGREEMENT AND PLAN.  THE COMMITTEE SHALL HAVE
SOLE POWER TO INTERPRET AND CONSTRUE ANY PROVISIONS OF THIS AGREEMENT OR THE
PLAN.  ANY SUCH INTERPRETATION OR CONSTRUCTION MADE BY THE COMMITTEE SHALL BE
FINAL AND CONCLUSIVE AND, INSOFAR

 

5

--------------------------------------------------------------------------------


 

as possible, shall be consistent with the requirements of a non-qualified stock
option.  In the event of any differences between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.  A copy
of the most recent version of the Plan is attached hereto as Exhibit B.  Any
terms used herein and not defined shall have the meanings ascribed to them in
the Plan.


 


13.           OPTION NOT TO AFFECT EMPLOYMENT OR SERVICE.  THE OPTION GRANTED
HEREUNDER SHALL NOT CONFER UPON OPTIONEE ANY RIGHT TO CONTINUE IN THE EMPLOYMENT
OR SERVICE OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES.


 


14.           MISCELLANEOUS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE
PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  ALL CAPITALIZED TERMS NOT
DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANING SET FORTH IN THE PLAN UNLESS
THE CONTEXT CLEARLY REQUIRES AN ALTERNATIVE MEANING.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT.


 


15.           SECURITIES LAWS.  THE COMMITTEE MAY FROM TIME TO TIME IMPOSE ANY
CONDITIONS ON THE EXERCISE OF THE OPTION AS IT DEEMS NECESSARY OR ADVISABLE TO
ENSURE THAT ALL RIGHTS GRANTED UNDER THE PLAN SATISFY THE REQUIREMENTS OF
APPLICABLE SECURITIES LAWS.  SUCH CONDITIONS MAY INCLUDE, WITHOUT LIMITATION,
THE PARTIAL OR COMPLETE SUSPENSION OF THE RIGHT TO EXERCISE THE OPTION OR TRADE
THE SHARES ISSUED UPON EXERCISE.


 


16.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS GIVEN HEREUNDER
SHALL BE IN WRITING, SHALL BE SENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR BY HAND DELIVERY, OR EXPEDITED DELIVERY
SERVICE, DELIVERY CHARGES PREPAID AND WITH ACKNOWLEDGED RECEIPT OF DELIVERY.  A
NOTICE OR OTHER COMMUNICATION SHALL BE DEEMED GIVEN ON THE DATE OF ACCEPTANCE OR
REFUSAL OF ACCEPTANCE SHOWN ON SUCH RECEIPT, AND SHALL BE ADDRESSED, AS THE CASE
MAY BE TO OPTIONEE AND TO THE COMPANY AT THE FOLLOWING APPLICABLE ADDRESS:


 

(A)                              IF TO OPTIONEE, TO THE HOME ADDRESS OF THE
OPTIONEE AS SHOWN ON THE COMPANY’S RECORDS.

 

(B)                                IF TO THE COMPANY, TO:

 

Euramax International, Inc. 
5445 Triangle Parkway, Suite 350
Norcross, Georgia 30092
Attn:  Chief Executive Officer

 

Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices.  Notice by either party shall be deemed
sufficient if signed by such party’s counsel and also, in the case of the
Company, by any of the Company’s officers, if otherwise given in compliance with
this Section.

 


17.           ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.  IF THERE SHALL BE
ANY CHANGE IN THE CLASS A COMMON STOCK OF THE COMPANY THROUGH MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION, STOCK DIVIDEND, STOCK SPLIT,
COMBINATION OR EXCHANGE OF SHARES, OR THE LIKE, THE RESTRICTIONS CONTAINED IN
THIS AGREEMENT SHALL APPLY WITH EQUAL FORCE TO ADDITIONAL

 

6

--------------------------------------------------------------------------------


 

and/or substitute securities, if any, received by Optionee in exchange for, or
by virtue of his or her ownership of, shares acquired pursuant to this
Agreement, except as otherwise determined by the Committee.


 


18.           EFFECTIVE TIME.  THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE
CLOSING (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) WITHOUT FURTHER ACTION
REQUIRED ON THE PART OF ANY PARTY HERETO.  IF THE CLOSING DOES NOT OCCUR AND THE
STOCK PURCHASE AGREEMENT IS TERMINATED, THIS AGREEMENT SHALL HAVE NO FORCE OR
EFFECT AND SHALL BE DEEMED VOID AB INITIO.


 


19.           REQUIRED APPROVAL.  THE OBLIGATIONS OF THE COMPANY HEREUNDER ARE
CONTINGENT UPON APPROVAL OF THIS AGREEMENT BY MORE THAN 75% OF THE VOTING POWER
OF THE COMPANY’S OUTSTANDING STOCK (AS DETERMINED UNDER SECTION 280G(B)(5)(B)(I)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE PROPOSED
TREASURY REGULATIONS PROMULGATED UNDER CODE SECTION 280G).


 


20.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
SUPERSEDES ALL PRIOR DISCUSSIONS, NEGOTIATIONS, UNDERSTANDINGS, COMMITMENTS AND
AGREEMENTS WITH RESPECT TO SUCH MATTERS.


 


21.           GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REFERENCE TO RULES RELATING TO CONFLICT OF LAWS.


 

[Signature page continues on following page]

 

7

--------------------------------------------------------------------------------


 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

[Name of Optionee]

 

 

 

 

Dated:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

EXERCISE NOTICE

 

FOR

 

EURAMAX INTERNATIONAL, INC. 2003 EQUITY COMPENSATION PLAN

 

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350
Norcross, Georgia 30092

 

Attn:

 


1.             EXERCISE OF OPTION.  EFFECTIVE AS OF TODAY,
                            , 20        THE UNDERSIGNED (“OPTIONEE”) HEREBY
ELECTS TO EXERCISE OPTIONEE’S OPTION TO PURCHASE                          SHARES
OF THE CLASS A COMMON STOCK (THE “SHARES”) OF EURAMAX INTERNATIONAL, INC. (THE
“COMPANY”), UNDER AND PURSUANT TO THE EURAMAX INTERNATIONAL, INC. 2003 EQUITY
COMPENSATION PLAN (THE “PLAN”) AND THE NON-QUALIFIED STOCK OPTION AGREEMENT
DATED                                    (THE “OPTION AGREEMENT”).


 


2.             DELIVERY OF PAYMENT.  OPTIONEE HEREWITH DELIVERS TO THE COMPANY
THE FULL EXERCISE PRICE OF THE SHARES, AS SET FORTH IN THE OPTION AGREEMENT.


 


3.             REPRESENTATIONS OF OPTIONEE.  OPTIONEE ACKNOWLEDGES THAT OPTIONEE
HAS RECEIVED, READ AND UNDERSTOOD THE PLAN AND THE OPTION AGREEMENT AND AGREES
TO ABIDE BY AND BE BOUND BY THEIR TERMS AND CONDITIONS.


 


4.             RIGHTS AS STOCKHOLDER.  UNTIL THE ISSUANCE OF THE SHARES, NO
RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL
EXIST WITH RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE OF THE OPTION. 
THE SHARES SHALL BE ISSUED TO OPTIONEE AS SOON AS PRACTICABLE AFTER THE OPTION
IS EXERCISED.  NO ADJUSTMENT SHALL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR
WHICH THE RECORD DATE IS PRIOR TO THE DATE OF ISSUANCE.


 


5.             TERMS OF THE PLAN AND THE OPTION AGREEMENT GOVERN.  OPTIONEE
SPECIFICALLY ACKNOWLEDGES THAT THE OPTION AND ANY SHARES ACQUIRED UPON EXERCISE
OF THE OPTION ARE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE PLAN AND THE
OPTION AGREEMENT.


 


6.             TAX CONSULTATION.  OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES.  OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ALL TAX
CONSULTANTS OPTIONEE DEEMS ADVISABLE IN

 

A-1

--------------------------------------------------------------------------------


 

connection with the purchase or disposition of the Shares and that Optionee is
not relying on the Company or the Committee for any tax advice.


 


7.             ENTIRE AGREEMENT.  THE PLAN AND OPTION AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS CONTAINED IN
THE EXERCISE NOTICE SHALL HAVE THE SAME MEANING AS DEFINED IN THE PLAN AND/OR
THE OPTION AGREEMENT.  THIS EXERCISE NOTICE, THE PLAN, AND THE OPTION AGREEMENT
(AND THE EXHIBITS THERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR
UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND OPTIONEE WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO OPTIONEE’S INTEREST
EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND OPTIONEE.  IN THE EVENT
OF A CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THIS EXERCISE NOTICE AND THE
PLAN, THE TERMS AND CONDITIONS OF THE PLAN SHALL PREVAIL.

 

 

Submitted by:

Accepted by:

 

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

 

[attach copy of plan]

 

 

B-1

--------------------------------------------------------------------------------